Exhibit 10.1

 

ACCELERATE FUTURE GROWTH AWARD AGREEMENT

(Time-Based RSUs and Performance-Based RSUs)1

 

This Accelerate Future Growth Award Agreement (the “Agreement”) made under the
Foot Locker 2007 Stock Incentive Plan (the “Stock Incentive Plan”) as of the
12th day of April 2018 by and between Foot Locker, Inc., a New York corporation
with its principal office located at 330 West 34th Street, New York, New York
10001 (the “Company”) and [Executive].

 

1.         General. On April 12, 2018, the Compensation and Management Resources
Committee (the “Compensation Committee”) of the Board of Directors of the
Company granted you an Accelerate Future Growth Award (“AFG”) covering the
2018-20 fiscal years of the Company (the “Performance Period”) that will be
payable following the end of the Performance Period, subject to the conditions
set forth herein. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Stock
Incentive Plan.

 

The AFG shall be payable as follows: (i) 25 percent of the award shall be
payable in time-vested restricted stock units (“RSUs”) as provided herein, and
(ii) 75 percent of the award shall be payable in performance-based RSUs
(“PBRSUs”) provided the performance goals set by the Compensation Committee on
April 12, 2018 for the Performance Period are achieved. The RSUs and PBRSUs are
intended to constitute “Other Stock-Based Awards” under the Stock Incentive
Plan.

 

2.         Grant of Award. You have been granted [      ] RSUs and [      ]
PBRSUs, subject to the conditions set forth herein. Each RSU and PBRSU
represents the right to receive one share of the Company’s Common Stock, par
value $.01 per share (“Common Stock”), upon the satisfaction of the terms and
conditions set forth in this Agreement and the Stock Incentive Plan. You shall
earn the number of PBRSUs set forth in this section for achievement at the
maximum performance goal as specified in Appendix A attached hereto, subject to
adjustment for achievement below the maximum performance goal in accordance with
the provisions of Appendix A attached hereto. If the threshold performance level
set forth in Appendix A is not achieved, none of the PBRSUs granted to you shall
be earned. The Compensation Committee shall certify the level of achievement of
the performance goals during the Company’s first fiscal quarter in 2021 and at
such time shall determine the number of PBRSUs you are eligible to receive,
subject to the provisions of Section 3 below.

 

3.         Vesting and Delivery.

 

(a)        Subject to the terms and conditions of the Stock Incentive Plan and
this Agreement, the RSUs and any earned PBRSUs shall become vested on March 24,
2021 (the “Vesting Date”), and shares of Common Stock equal to the number of
RSUs you were granted plus the number of PBRSUs you earn shall be delivered to
you if you have been continuously employed by the Company or one of its
subsidiaries within the meaning of Section 424 of the Internal Revenue Code of
1986, as amended (the “Control Group”) from the Date of Grant until the Vesting
Date.

 



 

 

1 Alternate: For AFG award that is 100% PBRSUs, delete references to RSUs.

 



(b)        Other than as specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to the Vesting Date, and
all vesting shall occur only on the Vesting Date, subject to your continued
employment with the Control Group as described in Section 3(a).

 

(c)        In the event of your Termination by reason of death or Disability
(within the meaning of Code Section 409A(a)(2)(C)(i) or (ii)) prior to the
Vesting Date, on the Vesting Date you (or in the event of your death, your
estate) shall receive (i) a pro rata portion of the RSUs that you would have
received if you had been employed by the Company on the Vesting Date and (ii)
the PBRSUs that you would have received if you had been employed by the Company
on the Vesting Date based on the actual level of achievement of the performance
goals set forth in Appendix A. The prorated portion of the RSUs and PBRSUs shall
be determined by multiplying the number of RSUs or PBRSUs, as applicable, you
would have been entitled to receive if you had not incurred such Termination by
a fraction, the numerator of which is the number of days from February 4, 2018
to the date of your Termination and the denominator of which is the total number
of days in the Performance Period, and shall be paid in accordance with Section
3(f).

 

(d)        If the Company terminates your employment without Cause or you
terminate your employment for Good Reason upon, or within twenty-four (24)
months following, a Change in Control as defined in Appendix B hereto, the RSUs
shall become immediately vested.

 

(e)        If the Company terminates your employment without Cause or you
terminate your employment for Good Reason upon, or within twenty-four (24)
months following, a Change in Control as defined in Appendix B hereto and your
Termination occurs prior to the end of the Performance Period or coincident with
or following the end of the Performance Period and prior to the certification by
the Compensation Committee of the achievement of the performance goals, you
shall be entitled to receive a pro rata portion of the PBRSUs that you would
have been entitled to receive based on the actual performance level achieved for
the Performance Period and the achievement of a target performance level for the
remainder of the Performance Period, as set forth in Appendix A, such PBRSUs
shall become immediately vested upon your Termination and shall be paid in
accordance with Section 3(f). The prorated portion shall be determined by
multiplying the number of PBRSUs you would have been entitled to receive if you
had not incurred such Termination by a fraction, the numerator of which is the
number of days from February 4, 2018 to the earlier of your date of Termination
or the last day of the Performance Period and the denominator of which is the
total number of days in the Performance Period.

 

(f)        Subject to Section 8, the Company shall issue and deliver to you
shares of the Company’s Common Stock equal to the number of RSUs and the number
of PBRSUs you earn within 30 days following the earlier of a Change in Control
or the Vesting Date.

 

4.         Forfeiture. Except as expressly set forth in Sections 3(c), 3(d), and
3(e), in the event of your Termination prior to the Vesting Date or your breach
of the Non-Competition Provision in Section 10, all unvested RSUs and PBRSUs
shall be forfeited to the Company, without compensation. Any PBRSUs that are not
earned in accordance with Section 2 shall be

2



forfeited without compensation following the Compensation Committee’s
certification of the actual results for the Performance Period.

 

5.         Adjustments. RSUs and PBRSUs shall be subject to the adjustment
provisions included in Section 5(e) of the Stock Incentive Plan.

 

6.         Withholding. You agree that:

 

(a)        The Company shall have the right to withhold the number of shares of
stock from the award sufficient to satisfy any federal, state, international, or
local taxes of any kind required by law to be withheld with respect to the
vesting of any RSUs and PBRSUs which shall have become so vested, as calculated
by the Company; and

 

(b)        The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to you any federal, state,
international or local taxes of any kind required by law to be withheld with
respect to any RSUs and PBRSUs which shall have become so vested.

 

7.         Special Incentive Compensation. You agree that this award is special
incentive compensation and that the RSUs and PBRSUs will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement, profit-sharing plan, life insurance,
disability or other benefit plan of the Company, except as specifically provided
in any such plan or in the calculation of any severance benefit, whether
pursuant to contract, a Company program, or otherwise.

 

8.         Delivery Delay. Notwithstanding anything herein, the delivery of any
shares of Common Stock for vested RSUs and PBRSUs may be postponed by the
Company for such period as may be required for it to comply with any applicable
national, federal or state securities law, or any national securities exchange
listing requirements and the Company is not obligated to issue or deliver any
securities if, in the opinion of counsel for the Company, the issuance of such
shares shall constitute a violation by you or the Company of any provisions of
any law or of any regulations of any governmental authority or any national
securities exchange.

 

9.         Restriction on Transfer. You shall not sell, negotiate, transfer,
pledge, hypothecate, assign or otherwise dispose of the RSUs or PBRSUs. Any
attempted sale, negotiation, transfer, pledge, hypothecation, assignment or
other disposition of the RSUs and PBRSUs or unvested shares in violation of the
Stock Incentive Plan or this Agreement shall be null and void.

 

10.       Non-Competition.

 

(a)        Competition. By accepting this award, as provided below, you agree
that during the “Non-Competition Period” you will not engage in “Competition”
with the Control Group. As used herein, “Competition” means:

 

(i)        participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within the United States of America or in any other
country where any of your former employing members of the Control Group does
business, in (A) a business in competition

3



with the retail, catalog, or on-line sale of athletic footwear, athletic apparel
and sporting goods conducted by the Control Group (the “Athletic Business”), or
(B) a business that in the prior fiscal year supplied product to the Control
Group for the Athletic Business having a value of $20 million or more at cost to
the Control Group; provided, however, that such participation shall not include
(X) the mere ownership of not more than 1 percent of the total outstanding stock
of a publicly held company; (Y) the performance of services for any enterprise
to the extent such services are not performed, directly or indirectly, for a
business in competition with the Athletic Business or for a business which
supplies product to the Control Group for the Athletic Business; or (Z) any
activity engaged in with the prior written approval of the Chief Executive
Officer of the Company; or

 

(ii)       intentionally recruiting, soliciting or inducing, any employee or
employees of the Control Group to terminate their employment with, or otherwise
cease their relationship with the former employing members of the Control Group
where such employee or employees do in fact so terminate their employment.

 

(b)        “Non-Competition Period”. As used herein, “Non-Competition Period”
means: the period commencing on the Date of Grant and ending on the Vesting
Date, or any part thereof, during which you are employed by the Control Group
and (ii) if your employment with the Control Group terminates for any reason
during such period, the [one-year/two-year] period commencing on the date your
employment with the Control Group terminates. Notwithstanding the foregoing, the
Non-Competition Period shall not extend beyond the date your employment with the
Control Group terminates if such termination of employment occurs following a
“Change in Control” as defined in Attachment A hereto.

 

(c)        Breach of Non-Competition Provision. You agree that your breach of
the provisions included herein under Section 10 under the heading
“Non-Competition” (the “Non-Competition Provision”) would result in irreparable
injury and damage to the Company for which the Company would have no adequate
remedy at law. You agree, therefore, that in the event of a breach or a
threatened breach of the Non-Competition Provision, the Company shall be
entitled to (i) an immediate injunction and restraining order to prevent such
breach, threatened breach, or continued breach, including by any and all persons
acting for or with you, without having to prove damages, and (ii) any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of the Non-Competition Provision,
including, but not limited to, recovery of damages. In addition, in the event of
your breach of the Non-Competition Provision, the RSUs and PBRSUs covered by
this Agreement that are then unvested shall be immediately forfeited. You and
the Company further agree that the Non-Competition Provision is reasonable and
that the Company would not have granted the award provided for in this Agreement
but for the inclusion of the Non-Competition Provision herein. If any provision
of the Non-Competition Provision is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend over the maximum period of time, range of activities, or
geographic area as to which it may be enforceable. The validity, construction,
and performance of the Non-Competition Provision shall be governed by the laws
of the State of New York without regard to its conflicts of laws principles. For
purposes of the Non-Competition Provision, you and the Company consent to the
jurisdiction of state and federal courts in New York County, New York.

4



11.       Not an Employment Agreement. The award of RSUs and PBRSUs hereunder
does not constitute an agreement by the Company to continue to employ you during
the entire, or any portion of the, term of this Agreement, including but not
limited to any period during which the RSUs and PBRSUs are outstanding.

 

12.       Miscellaneous.

 

(a)        In no event shall any dividends or dividend equivalents accrue or be
paid on any RSUs or PBRSUs.

 

(b)        This Agreement shall inure to the benefit of and be binding upon all
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

(c)        This Agreement shall be subject to any compensation recoupment policy
that the Company may adopt.

 

(d)        This Agreement constitutes the entire agreement between the parties
and cannot be changed or terminated orally. No modification or waiver of any of
the provisions hereof shall be effective unless in writing and signed by the
party against whom it is sought to be enforced.

 

(e)        This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

 

(f)         The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(g)        This Agreement is subject, in all respects, to the provisions of the
Stock Incentive Plan, and to the extent any provision of this Agreement
contravenes or is inconsistent with any provision of the Stock Incentive Plan,
the provisions of the Stock Incentive Plan shall govern.

 

(h)        The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

(i)         All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at, in the case of the Company, the address set
forth at the heading of this Agreement and, in the case of you, your principal
residence address as shown in the records of the Company, or to such other
address as either party may designate by like notice. Notices to the Company
shall be addressed to the General Counsel.

5



(j)         This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of New York without regard to its conflicts of laws principles.

 

(k)        Although the Company does not guarantee the tax treatment of the RSUs
or PBRSUs, this Agreement is intended to comply with, or be exempt from, the
applicable requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Accordingly, in the event that you
are a “specified employee” within the meaning of Code Section 409A as of the
date of your separation from service (as determined pursuant to Code Section
409A and any procedure set by the Company), any award of RSUs and PBRSUs payable
as a result of such separation from service shall be settled no earlier than the
day following the six-month anniversary of your separation from service, or, if
earlier, your death.

 

(l)         To indicate your acceptance of the terms of this Agreement, you must
sign and deliver a copy of this Agreement to the General Counsel of the Company
at the address provided in the heading of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  FOOT LOCKER, INC.             By:         [Officer]                      
[Executive]  

6



APPENDIX B

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A)       the merger or consolidation of Foot Locker with, or the sale or
disposition of all or substantially all of the assets of Foot Locker to, any
Person other than (a) a merger or consolidation which would result in the voting
securities of Foot Locker outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) fifty percent (50%) or more of the
combined voting power of the voting securities of Foot Locker or such surviving
or parent entity outstanding immediately after such merger or consolidation; or
(b) a merger or capitalization effected to implement a recapitalization of Foot
Locker (or similar transaction) in which no Person is or becomes the beneficial
owner, directly or indirectly (as determined under Rule 13d-3 promulgated under
the Exchange Act), of securities representing more than the amounts set forth in
(B) below;

 

(B)       the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of Foot Locker representing thirty-five percent (35%)
or more of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities by any Person (other than Foot Locker or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of Foot Locker, or any company owned, directly or
indirectly, by the shareholders of Foot Locker in substantially the same
proportions as their ownership of Stock) acting in concert; or

 

(C)       during any period of not more than twelve (12) months, individuals who
at the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by Foot Locker’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

7